—Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered on or about June 6, 1997, which, in an action against an insurance brokerage company and its principal for professional malpractice and breach of fiduciary duty, insofar as appealed from, granted defendants’ motion to dismiss the amended complaint as against the individual defendant, unanimously affirmed, with costs.
The action was properly dismissed as against the individual defendant upon moving papers showing that, in dealing with plaintiff and handling plaintiffs business, the individual defendant acted at all times as a corporate representative, not in his individual capacity (see, Walkovszky v Carlton, 18 NY2d 414, 417), and opposition papers that fail to show, or even allege, any specific breaches of fiduciary duty or tortious acts in which *199the individual defendant personally engaged (cf., Hinkle Iron Co. v Kohn, 229 NY 179, 184; Prudential-Bache Sec. v Golden Larch-Sequoia, 118 AD2d 487). Concur — Nardelli, J. P., Rubin, Tom and Andrias, JJ.